Citation Nr: 1547885	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-18 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes.  

2.  Entitlement to service connection for cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1998 to August 2004.  He died in July 2012.  The Appellant is the Veteran's surviving parent.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In his June 2013 VA Form 9, the Appellant requested a hearing before a Veterans Law Judge.  The record shows that he failed to appear for his scheduled hearing.  The record shows that VA had informed the Appellant of the hearing and there was no indication that the Appellant did not receive such notice.  To date, he has not indicated that he had either good cause for missing the hearing or that he wished to reschedule the hearing.  Therefore, the Board finds that the Appellant no longer wants a hearing and will proceed to the merits of the claim.  

The Board notes that the Appellant has indicated that he believes the Veteran died as a result of his PTSD.  See June 2013 Appellant's statement.  The Board considers this to be a claim for service connection for cause of the Veteran's death.  As a claim for accrued benefits may also be taken as a claim for cause of death, the Board has recharacterized the issues on appeal as reflected on the title page.  See 38 C.F.R. § 3.152 (2015).  

The issue of entitlement to burial benefits has been raised by the record in a July 2012 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

As the Veteran's surviving spouse, the Appellant contends that he is entitled to service connection for PTSD for accrued benefit purposes.  Furthermore, he argues that his son died as a result of his PTSD.  

When the Veteran filed his service connection claim for PTSD, VA requested that he submit a completed VA Form 21-0871 PTSD Stressor Questionnaire.  That information would be used to submit a request to the Joint Services Records Research Center (JSRRC) to corroborate his in-service stressor.  The Veteran never provided that PTSD Stressor Questionnaire.  In a May 2010 formal finding memorandum, VA determined that there was a lack of information required to corroborate a stressor associated with the Veteran's claim for PTSD.  In the May 2010 rating decision, the RO denied the Veteran's service connection for PTSD, in part, because there was no verified in-service stressor.  

Prior to the Veteran's death, the Veteran had been diagnosed with PTSD and was receiving individual and group therapy through VA.  In an April 2010 letter, the RO stated that it had noticed in the Veteran's VA treatment records that the Veteran was diagnosed with PTSD on July 15, 2009 and that the Veteran had described a stressful incident while serving in Iraq related to ambushes and mortar fire in and around his base, to his tent being hit, and a fatal helicopter crash where fellow unit members were involved.  The claims file does not include a copy of this VA treatment record.  

In addition, in the April 2013 statement of the case, the RO refers to VA treatment records which show that an October 2008 psychological evaluation was conducted and that the Veteran was diagnosed with PTSD due to stressors consistent with his service, but that the stressors were not verifiable.  The claims file does not contain a copy of this October 2008 psychological evaluation.  

As the evidence shows that the RO identified VA treatment records that may provide relevant information to substantiate the Appellant's claim, on remand, these records must be obtained and associated with the claims file for review.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall make reasonable attempts to obtain all of the Veteran's treatment records that are not currently of record, specifically including the October 2008 psychological evaluation and the July 15, 2009 VA treatment record.  The Appellant must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  Then, the AOJ should undertake any additional development deemed necessary, including a request to JSRRC to perform a search to verify the Veteran's in-service stressor or the procurement of a VA medical opinion.  

3.  Then, the AOJ should readjudicate the claim for service connection for PTSD and adjudicate the claim for service connection for cause of the Veteran's death.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case (SSOC).

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




